\M-lS
                               ELECTRONIC RECORD




COA #      05-14-01365-CR                        OFFENSE:        OTHER CRIMINAL


           Terrance Germaine Wilkins v. The
STYLE:     state of Texas                        COUNTY:         Dallas

                       AFFIRMED AS
COA DISPOSITION:       MODIFIED                  TRIAL COURT:    Criminal District Court No. 6



DATE: 08/04/15                    Publish: NO    TC CASE #:      F10-62224-X




                           IN THE COURT OF CRIMINAL APPEALS


          Terrance Germaine Wilkins v. The
STYLE:    State of Texas                              CCA#:
                                                                     \IX%-IS
         APPEUAA/?-^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:      ///&<?WdS                                  SIGNED:                            PC:_

JUDGE:      j&L £>6t4jc4£i—                           PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD